Citation Nr: 1756703	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

 Entitlement to a total disability rating due to individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1960 to January 1964.  He died in September 2016.  The Appellant is the Veteran's surviving spouse and has been substituted as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In December 2015, the Board denied the claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In June 2016, the Court granted a Joint Motion for Remand, vacated the December 2014 decision, and remanded the case to the Board.  
 

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

It is the policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and Veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b) (2017).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In September 2015 the Board remanded the claim so that the case could be forwarded to the Director of VA's Compensation Service for consideration. 

In a September 2015 letter, the Director of Compensation concluded that entitlement to TDIU was not established.  However, subsequent to that decision, in March 2017, VA medical records up to the time of the Veteran's death were made of record.  However, the evidence does not show that the Director considered those records.

The Board is required to again remand the appeal so that it can be referred to the Director of Compensation Service for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim to the Director of the Compensation and Pension Service for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b). 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

